DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Books et al US 2019/0023272.
	Regarding claim 1, Books et al discloses a control device that obtains a specification of a vehicle-mounted device which is mounted on a vehicle, and implements a control according to the specification, the control device comprising: the vehicle-mounted device includes a transmission unit that transmits a specific signal that enables the specification of the vehicle-mounted device to be obtained; and the control device includes a receiving unit which is configured to be able to receive the specific signal, and a learning unit that learns that the specification of the vehicle-mounted device is a first specification if the receiving unit does not receive the specific signal, and learns that the specification of the vehicle-mounted device is a second specification, which is different from the first specification, when the receiving unit receives the specific signal. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Regarding claim 2, Books et al discloses wherein the control device is an idling stop control device which changes the conditions under which an idling stop is allowed and prohibited according to the specification of the vehicle-mounted device. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Regarding claim 3, Books et al discloses wherein the transmission unit represents a predetermined ECU, and the learning unit learns that the specification of the vehicle-mounted device is the first specification which is not controlled by the ECU if the receiving unit does not receive the specific signal, and learns that the specification of the vehicle-mounted device is the second specification which is controlled by the ECU if the receiving unit receives the specific signal. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Regarding claim 4, Books et al discloses wherein the vehicle includes a transmission as the vehicle-mounted device, and the learning unit learns that the specification of the transmission is a manual transmission if the receiving unit does not receive the specific signal, and learns that the specification of the transmission is an automatic transmission if the receiving unit receives the specific signal. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Regarding claim 5, Books et al discloses wherein the vehicle includes an air conditioner as the vehicle-mounted device, and the learning unit learns that the specification of the air conditioner is a manual output adjustment type if the receiving unit does not receive the specific signal, and learns that the specification of the air conditioner is an automatic output adjustment type if the receiving unit receives the specific signal. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Regarding claim 6, Books et al discloses wherein the vehicle includes power steering as the vehicle-mounted device, and the learning unit learns that the specification of the power steering is hydraulic power steering if the receiving unit does not receive the specific signal, and learns that the specification of the power steering is electric power steering if the receiving unit receives the specific signal. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Regarding claim 7, Books et al discloses wherein the control device includes a result output unit which is configured to be able to output a learning result from the learning unit to the outside of the control device. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Regarding claim 8, Books et al discloses wherein the learning unit is able to relearn the specification after learning the specification of the vehicle-mounted device, and is configured to repeat the relearning when a relearning result and a previous learning result are different from each other. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Regarding claim 9, Books et al discloses wherein the control device is an idling stop control device, the learning unit is able to relearn the specification after learning the specification of the vehicle-mounted device, and the idling stop control device is provided with a prohibition unit which prohibits idling stops when a relearning result and a previous learning result are different from each other. See FIG. 3, 4, and 7-10 and paragraphs [0022]-[0034] and [0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747